Case 2:18-cv-02717-JGB-PVC Document 67 Filed 09/30/20 Page 1 of 2 Page ID #:359



   1                                                         O
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ERIC GEE,                                      Case No. CV 18-2717 JGB (PVC)
  12                       Plaintiff,
                                                      ORDER ACCEPTING FINDINGS,
  13         v.                                       CONCLUSIONS AND
                                                      RECOMMENDATIONS OF UNITED
  14   NICHOLAS GALLARDO, et al.,                     STATES MAGISTRATE JUDGE
  15                       Defendants.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Fourth Amended
  18   Complaint in the above-captioned matter, all the records and files herein, and the Report
  19   and Recommendation of the United States Magistrate Judge. The time for filing
  20   Objections to the Report and Recommendation has passed and no Objections have been
  21   received. Accordingly, the Court accepts and adopts the findings, conclusions and
  22   recommendations of the Magistrate Judge.
  23
  24         IT IS ORDERED that Judgment shall be entered dismissing this action with
  25   prejudice.
  26
  27
  28
Case 2:18-cv-02717-JGB-PVC Document 67 Filed 09/30/20 Page 2 of 2 Page ID #:360
